      Case 2:14-cv-03393-ER Document 141 Filed 10/16/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Richard Lieberman,               :       CIVIL ACTION
                                 :       NO. 14-3393
           Plaintiff             :
     v.                          :
                                 :
Corporacion Experiencia          :
Unica, S.A., et al.,             :
                                 :
           Defendants            :

                                 ORDER

           AND NOW, this 16th day of October, 2019, it is hereby

ORDERED that a telephone status conference will be held on

October 21, 2019, at 2:00 p.m. before the Honorable Eduardo C.

Robreno.   Philip S. Rosenzweig, Esquire, shall place the call

directly to Chambers (215-597-4073) once all participating

parties are on the line.



           AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO,    J.
